DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain ‘989 (U.S. Patent 9,764,989) in view of GB ‘928 (GB 2467928).
Claim 1 – Chamberlain ‘989 teaches a method of producing a ceramic matrix composite material component (Column 4 Lines 31-45), comprising:
producing a preform having one or more ceramic constituents (e.g. Column 6 Line 38, multifilament silicon carbide tows), the preform being porous with internal voids (Column 6 Line 38, a structure comprising multiple multifilament tows will have spacing between the tows or between the filaments comprising the tows); and
applying at least one layer of a first material to the preform using a chemical vapor deposition (CVD) process to decrease a porosity of the preform (Column 6 Line 28; the deposition on the surface of the tows builds up their surfaces and necessarily reduces the space between them, reducing the porosity of the preform).
Chamberlain ‘989 does not disclose ALD processes for deposition.  Chamberlain ‘989 is open to any other suitable technique for applying coatings to substrates (Column 6 Lines 32-34).  GB ‘928 is drawn to depositing coating layers on inorganic fibers to be used as reinforcements for ceramic matrix composites (Abstract), inclusive of materials contemplated by Chamberlain ‘989 (Page 4 Line 7, SiC/SiC composites; Table 1 lists a wide range of coatings that can be formed by ALD that substantially overlap materials contemplated by Chamberlain ‘989 at e.g. Column 5 Line 45 – Column 6 Line 10, particularly rare earth oxides (GB ‘928 discloses yttrium oxide, erbium oxide, lutetium oxide, dysprosium oxide, zirconium oxide, hafnium oxide, boron nitride, and silicon carbide) and teaches that ALD deposition of these materials is a known alternative to CVD deposition thereof (Page 7).  ALD deposition of these materials advantageously allows for higher strength of the fibers after coating (Page 3 last paragraph, the elevated temperatures lead to reduced tensile strength; Page 6 Advantage 5, low temperature deposition process which avoids the cited elevated temperatures).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chamberlain ‘989 to use an ALD process to deposit coatings onto substrates instead of CVD, as Chamberlain ‘989 is open to alternative means of deposition beyond CVD and GB ‘928 discloses that ALD possesses advantages over CVD processes for depositing comparable materials in use for comparable functions.
Chamberlain ‘989 discloses an alternating layer structure (e.g. Figure 4) and discloses that any layer can be put down by any means (Column 6 Lines 26-34).  This renders obvious the selection of depositing the first layer by ALD.
GB ‘928 teaches that the ALD deposition method, when applied to fiber filament bundles, coats each fiber individually without bridging (Page 7 second paragraph).  If coatings are applied individually to fibers in a bundle, this necessarily means that space between the fibers in a bundle both exists and is reduced by the ALD coating process, which necessarily decreases the porosity of the bundle.
Claim 2 – Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, further comprising applying one or more layers of a second material to the preform using a deposition process that deposits the second material in a non-self- limiting process (Chamberlain ‘989 Figure 4 and Column 6 Lines 26-34; selection of e.g. CVI for the second layer is obvious).  
Claim 3 – Chamberlain ‘989 / GB ‘928 teaches the method of claim 2, wherein the deposition process that deposits the second material in said non-self-limiting process is at least one of a chemical vapor infiltration process, a chemical vapor deposition process, or a polymer infiltration and pyrolysis process (Chamberlain ‘989 Column 6 Line 26-34, CVI is obvious).  
Claim 4 – Chamberlain ‘989 / GB ‘928 teaches the method of claim 2, further comprising applying at least one layer of a third material to the preform using said ALD process to decrease the porosity of the preform (Chamberlain ‘989 Column 6 Lines 19-25, boron nitride may be interspersed as desired; GB ‘928, boron nitride may suitably be deposited by ALD as disclosed in Table 1).  
Claim 5 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 4, wherein the step of applying the at least one layer of the third material to the preform using said ALD process is performed after the step of applying the one or more layers of the second 
Claim 6 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, further comprising applying at least one layer of a second material to the preform using the ALD process to decrease the porosity of the preform (Chamberlain ‘989 teaches that the alternate layers can be deposited by suitable means; selection of ALD to deposit both layers of the alternating layer structure is obvious as discussed above.  Alternatively, as evidenced by e.g. Claim 7, if the first material and second material can be the same, the alternate deposition of layers where one material is always deposited by ALD would read on this limitation.  ALD decreasing the porosity of a fiber bundle is obvious as discussed in Claim 1).  
Claim 7 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 6, wherein the first material is the same as the second material (Chamberlain ‘989 as discussed in the rejection of Claim 6).  
Claim 8 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 6, wherein the first material and the second material are different from one another (Chamberlain ‘989 as discussed in the rejection of Claim 6).  
Claim 9 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, wherein the ALD process is a temporal ALD process (Chamberlain ‘989 teaches sequential layer deposition at Column 6 Lines 26-34; if the layers are deposited sequentially, they are 
Claim 10 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, wherein the ALD process is a spatial ALD process (GB ‘928 teaches an ALD process that coats in a three-dimensional space, e.g. coating within and around filaments in a fiber bundle, Page 7 second paragraph; therefore, the ALD process as disclosed is necessarily spatial).  
Claim 11 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, wherein at least one of the one or more ceramic constituents is in a fibrous form, and the fibrous form ceramic constituent is configured as a fiber structure (Chamberlain ‘989 Column 6 Lines 35-52, GB ‘928 Page 7 second paragraph).  
Claim 12 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, wherein at least one of the one or more ceramic constituents is fibrous and configured in one or more fibrous bundles, and the one or more fibrous bundles form at least a part of a fiber structure (Chamberlain ‘989 Column 6 Lines 35-52, GB ‘928 Page 7 second paragraph).  
Claim 13 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 12, wherein the one or more fibrous bundles have an intra-bundle porosity, and the step of applying the at least one layer of the first material to the preform using the ALD process includes decreasing the intra-bundle porosity of the one or more fibrous bundles (Chamberlain ‘989 Column 6 Lines 35-52, GB ‘928 Page 7 second paragraph).  
Claim 14 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 1, wherein the preform is an open-pore foam or a foam-like structure (Chamberlain ‘989 teaches a process where multiple layers can be deposited sequentially on a substrate, wherein each layer can be deposited as dense or porous.  See e.g. Column 5 Line 59-61, Column 6 
Claim 15 – Chamberlain ‘989 teaches a method of producing a ceramic matrix composite (CMC) component (Column 4 Lines 31-45), comprising:
applying at least one layer of a first material to a preform having one or more ceramic constituents (e.g. Column 6 Line 38, multifilament silicon carbide tows), wherein the at least one layer of a first material is applied using a chemical vapor deposition (CVD) process to decrease a porosity of the preform (Column 6 Line 28; the deposition on the surface of the tows builds up their surfaces and necessarily reduces the space between them, reducing the porosity of the preform); and
applying one or more layers of a second material to the preform after the at least one layer of the first material is applied, using a deposition process that deposits the second material in a non-self-limiting process (Chamberlain ‘989 Figure 4 and Column 6 Lines 26-34; selection of e.g. CVI for the second layer is obvious).
Chamberlain ‘989 does not disclose ALD processes for deposition.  Chamberlain ‘989 is open to any other suitable technique for applying coatings to substrates (Column 6 Lines 32-34).  GB ‘928 is drawn to depositing coating layers on inorganic fibers to be used as reinforcements for ceramic matrix composites (Abstract), inclusive of materials contemplated by Chamberlain ‘989 (Page 4 Line 7, SiC/SiC composites; Table 1 lists a wide range of coatings that can be formed 
Chamberlain ‘989 discloses an alternating layer structure (e.g. Figure 4) and discloses that any layer can be put down by any means (Column 6 Lines 26-34).  This renders obvious the selection of depositing the first layer by ALD.
GB ‘928 teaches that the ALD deposition method, when applied to fiber filament bundles, coats each fiber individually without bridging (Page 7 second paragraph).  If coatings are applied individually to fibers in a bundle, this necessarily means that space between the fibers in a bundle both exists and is reduced by the ALD coating process, which necessarily decreases the porosity of the bundle.
Claim 16 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 15, wherein the deposition process that deposits the second material in said non-self-limiting process is at least one of a chemical vapor infiltration process, a chemical vapor deposition process, or a polymer infiltration and pyrolysis process (Chamberlain ‘989 Figure 4 and Column 6 Lines 26-34; selection of e.g. CVI for the second layer is obvious).  
Claim 17 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 15, further comprising applying at least one layer of a third material to the preform using said ALD process, wherein the at least one layer of the third material is applied to the preform after the one or more layers of the second material are applied to the preform (Chamberlain ‘989, either the repetition of first and second layers as disclosed at Chamberlain ‘989 Column 6 Lines 26-34 OR the insertion of a boron nitride layer as disclosed at Chamberlain ‘989 Column 6 Lines 19-25; selection of ALD for a given layer is obvious as discussed above).  
Claim 18 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 17, wherein the materials applied to the preform by the ALD process are configured to provide at least one of an increased oxidation resistance, an increased thermal expansion control, an improved moisture protection, an increased corrosion resistance, or an enhanced matrix cracking relative to the same materials applied by a process other than ALD (GB ‘928; ALD deposition of these materials advantageously allows for higher strength of the fibers after coating (Page 3 last paragraph, the elevated temperatures lead to reduced tensile strength; Page 6 Advantage 5, low temperature deposition process which avoids the cited elevated temperatures).  The enhanced tensile strength leads to enhanced matrix cracking resistance by virtue of the increased strength of the fiber).  
Claim 19 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 15, wherein the first material is the same as the second material (Chamberlain ‘989 discloses deposition of boron nitride layers as desired at Column 6 Lines 19-25; boron nitride can be suitably deposited by CVI or ALD).  
Claim 20 - Chamberlain ‘989 / GB ‘928 teaches the method of claim 15, wherein the first material and the second material are different from one another (Chamberlain ‘989 Column 5 Lines 45-49 and Column 6 Lines 4-6 teach one embodiment of different alternated materials).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712